 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     HOANG TRONG LE
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     HOANG TRONG LE,                                             No.    2:19-cv-00751-DMC(SS)
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to April 27, 2020.
24
            This is a first extension. Plaintiff’s attorney must work through an unusually large
25
     number of cases at this time. For example, this may be one of five cases in which the
26
     administrative records were all filed by defendant on the same day, triggering a scheduled
27

28   motion for summary judgment. At the same time, counsel had been --- and will be even more so



                                             [Pleading Title] - 1
 1   in May, if the hearings in these cases are not halted altogether because of the COVID—19
 2
     situation --- having to handle an above-average number of hearings of these cases because his
 3
     local hearing office off-loaded many to a second hearing office. However, in part because of
 4

 5
     canceling a vacation because of this virus, counsel has almost no hearings in April. Counsel is

 6   attempting to schedule and complete this backlog of motions during April, and this is his last
 7   proposed date for these opening briefs, with a Ninth Circuit reply brief due three days later.
 8

 9
     Dated:     March 18, 2020                                    /s/ Jesse S. Kaplan
10                                                                JESSE S. KAPLAN
11                                                                Attorney for Plaintiff

12
                                                                  McGREGOR W. SCOTT
13
                                                                  United States Attorney
14                                                                DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
15                                                                Social Security Administration
16

17   Dated: March 18, 2020                                         /s/ per e-mail authorization
                                                                  BEN A. PORTER
18                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
19

20
                                                   ORDER
21

22
              For good cause shown on the basis of this stipulation, the requested extension of

23   plaintiff’s time to file a motion for summary judgment brief is extended to April 27, 2020.
24

25
     Dated: March 19, 2020
26
                                                         ____________________________________
27                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
28



                                              [Pleading Title] - 2
